Exhibit 10.2
 


 
TRADEMARK SUBLICENSE AGREEMENT
 
This TRADEMARK SUBLICENSE AGREEMENT (this "Agreement") is made and effective as
of July 1, 2014 (the "Effective Date") by and between BDCA Venture Adviser, LLC
(formerly known as Keating Investments, LLC), a limited liability company
organized under the laws of the State of Delaware (the "Licensor"), and BDCA
Venture, Inc. (formerly known as Keating Capital, Inc.), a corporation organized
under the laws of the State of Maryland (the "Sublicensee") (each a "party," and
collectively, the "parties").
 
RECITALS
 
WHEREAS, BDCA Adviser, LLC, a limited liability company organized under the laws
of the State of Delaware (the “Owner”), owns certain rights in connection with
the trademark "BDCA" (the "Licensed Mark"), which is used by the Owner in
connection with financial and investment services in the field of equity and
debt investments principally in private companies (collectively, the
"Business");
 
WHEREAS, pursuant to the Membership Interest Purchase Agreement dated as of
April 14, 2014 (the "Purchase Agreement"), the Owner purchased one hundred
percent (100%) of the membership interests of the Licensor;
 
WHEREAS, pursuant to a Trademark License Agreement dated July 1, 2014 (the
“Trademark License Agreement”), the Owner has granted to the Licensor a license
to use and right to sublicense the Licensed Mark in connection with the
Licensor’s business;
 
WHEREAS, the Licensor is an investment adviser registered under the Investment
Advisers Act of 1940, as amended (the "Advisers Act");
 
WHEREAS, the Sublicensee is a closed-end management investment company that has
elected to be regulated as a business development company under the Investment
Company Act of 1940, as amended (the "1940 Act");
 
WHEREAS, pursuant to the Investment Advisory and Administrative Services
Agreement, dated as of July 1, 2014, by and between the Licensor and the
Sublicensee (the "Advisory Agreement"), the Sublicensee has engaged the Licensor
to act as the investment adviser to the Sublicensee and to provide certain
administrative services to the Sublicensee necessary for it to operate; and
 
WHEREAS, the Sublicensee desires to use the Licensed Mark in connection with the
operation of its business, and the Licensor is willing to permit the Sublicensee
to use the Licensed Mark, subject to the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
 
SUBLICENSE GRANT TO THE SUBLICENSEE
 
1.1 Sublicense.  Subject to the terms and conditions of this Agreement, the
Licensor hereby grants to the Sublicensee, and the Sublicensee hereby accepts
from the Licensor, a non-exclusive, worldwide, revocable, royalty-free right and
license to use the Licensed Mark solely and exclusively as an element of the
Sublicensee’s own company name and in connection with the business operations of
the Sublicensee.  Except as provided herein, neither the Sublicensee nor any
affiliate, owner, director, officer, employee, or agent thereof shall otherwise
use the Licensed Mark or any derivative thereof without the prior express
written consent of the Licensor in its sole and absolute discretion.  All rights
not expressly granted to the Sublicensee hereunder shall remain the exclusive
property of Licensor and/or Owner.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Other Uses.  Nothing in this Agreement shall preclude Licensor, Owner or any
of their respective successors or assigns from using or permitting other
entities to use the Licensed Mark whether or not such entity directly or
indirectly competes or conflicts with the Sublicensee’s businesses in any
manner.
 
ARTICLE 2
 
OWNERSHIP
 
2.1 Ownership.  The Sublicensee acknowledges and agrees that the Owner is the
owner of all right, title, and interest in and to the Licensed Mark, and all
such right, title, and interest shall remain with the Owner.  The Sublicensee
shall not otherwise contest, dispute, or challenge the Owner's right, title, and
interest in and to the Licensed Mark.  The Sublicensee hereby assigns to the
Licensor any rights it might acquire through its use of the Licensed Mark and
the Sublicensee shall take all steps and execute all documents necessary to
evidence the assignment of all such rights to the Licensor.
 
2.2 Goodwill.  All goodwill and reputation generated by the Sublicensee’s use of
the Licensed Mark shall inure solely to the benefit of the Owner.  The
Sublicense shall not by any act or omission use the Licensed Mark in any manner
that disparages or reflects adversely on the Owner or its business or
reputation.  Except as expressly provided herein, no party may use any trademark
or service mark of another party without that party's prior written consent,
which consent shall be given in that party's sole discretion.
 
ARTICLE 3
 
COMPLIANCE
 
3.1 Quality Control.  The Sublicensee recognizes that as a result of Owner’s
advertising, investment, and service to clients, the Licensed Mark has acquired
a high degree of favorable recognition.  In order to preserve the inherent value
of the Licensed Mark and its associated goodwill, the Sublicensee agrees to
monitor, control and supervise the quality of its operations and use reasonable
efforts to ensure that it maintains a quality of its business and operation
thereof that enhances the favorable recognition of the Licensed Mark and does
not detract from it.  The Sublicensee further agrees to use the Licensed Mark in
accordance with such quality standards as may be reasonably established by the
Owner and/or the Licensor and communicated to the Sublicensee from time to time
in writing, or as may be agreed to by the parties from time to time in
writing.  The Sublicensee acknowledges that the Owner and/or the Licensor
retains the right to inspect the books and records of the Sublicensee from time
to time to determine whether the Sublicensee is maintaining such quality
standards.
 
3.2 Compliance With Laws.  The Sublicensee agrees that the business operated by
it in connection with the Licensed Mark shall comply with all laws, rules,
regulations and requirements of any governmental body as may be applicable to
the operation, advertising and promotion of the business, and that it shall
notify Licensor of any action that must be taken by it to comply with such law,
rules, regulations or requirements.
 
3.3 Approval and Sample Rights.  Except as permitted by this Agreement, the
Sublicensee shall make no use of the Licensed Mark that is not approved by the
Licensor in writing prior to such use.  Prior to any such use of the Licensed
Mark, the Sublicensee shall submit to the Licensor exemplars of its proposed use
of the Licensed Mark, and thereafter, the Licensor shall provide its written
approval or notification that the proposed use is not approved.  Thereafter, the
Sublicensee may resubmit revised exemplars for further consideration (and
possible approval) by the Licensor.  The Sublicensee shall not make any use of
the Licensed Mark that is materially different than any use that has been
approved in writing by the Licensor.  The Licensor shall have the right to
receive, upon request made to the Sublicensee, samples of each use of the
Licensed Mark by the Sublicensee.
 
3.4 Notification of Infringement.  The Sublicensee shall immediately notify the
Licensor and provide to the Licensor all relevant background facts upon becoming
aware of (i) any registrations of, or applications for registration of,
trademarks or service marks that do or may conflict with the Licensed Mark, and
(ii) any infringements, imitations, or illegal use or misuse of the Licensed
Mark.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
4.1 Mutual Representations.  Licensor, on the one hand, and the Sublicensee, on
the other hand, hereby represents and warrants to the other as follows:
 
(a) Due Authorization.  Such party is a limited liability company or
corporation, as applicable, duly organized or formed, as applicable, and in good
standing as of the Effective Date, and the execution, delivery and performance
of this Agreement by such party has been duly authorized by all necessary action
on the part of such party.
 
(b) Due Execution.  This Agreement has been duly executed and delivered by such
party and, with due authorization, execution and delivery by the other party,
constitutes a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms.
 
(c) No Conflict.  Such party's execution, delivery and performance of this
Agreement does not: (i) violate, conflict with or result in the breach of any
provision of the charter or by-laws (or similar organizational documents) of
such party; (ii) conflict with or violate any law or governmental order
applicable to such party or any of its assets, properties or businesses; or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of
any contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party.
 
ARTICLE 5
 
TERM AND TERMINATION
 
5.1 Term.  This Agreement shall expire (i) upon expiration or termination of the
Trademark License Agreement; (ii) upon expiration or termination of the Advisory
Agreement; (iii) if the Licensor ceases to serve as investment adviser to the
Sublicensee; (iv) upon any material breach of the Agreement by the Sublicensee
that is not cured within 15 days; or (v) upon sixty (60) days' written notice of
termination by the Licensor to the Sublicensee.
 
5.2 Upon Termination.  Upon expiration or termination of this Agreement pursuant
to Paragraph 5.1 above, all rights granted to the Sublicensee under this
Agreement with respect to the Licensed Mark shall cease, and the Sublicensee
shall immediately discontinue use of the Licensed Mark; provided, however, that
notwithstanding the foregoing, the Sublicensee has no obligation to reclaim or
destroy materials that bear the Licensed Mark that are not in the Sublicensee’s
customer or under their control.
 
ARTICLE 6
 
MISCELLANEOUS
 
6.1 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted
assigns.  The Sublicensee may not assign, delegate or otherwise transfer this
Agreement or any of its rights or obligations hereunder without the prior
written consent of the Licensor.  No assignment by any party permitted hereunder
shall relieve the applicable party of its obligations under this Agreement.  Any
assignment by a party in accordance with the terms of this Agreement shall be
pursuant to a written assignment agreement in which the assignee expressly
assumes the assigning party's rights and obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2 Independent Contractor.  Except as expressly provided or authorized in the
Advisory Agreement, no party shall have, or shall represent that it has, any
power, right or authority to bind the other parties to any obligation or
liability, or to assume or create any obligation or liability on behalf of the
other parties.
 
6.3 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses:
 
If to the Licensor:
 
BDCA Venture Adviser, LLC
5251 DTC Parkway
Suite 1100
Greenwood Village, CO 80111
Tel. No.: (720) 889-0139
Attn: Timothy J. Keating
 
If to the Sublicensee:
 
BDCA Venture, Inc.
5251 DTC Parkway
Suite 1100
Greenwood Village, CO 80111
Tel. No.: (720) 889-0139
Attn: Timothy J. Keating

 
6.4 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
formed and to be performed entirely within the State of New York without giving
effect to the conflicts of law principles thereof, to the extent such principles
would require to permit the application of the laws of another
jurisdiction.  The parties unconditionally and irrevocably consent to the
exclusive jurisdiction of the courts located in the State of New York and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
6.5 Amendment.  This Agreement may not be amended or modified except by an
instrument in writing signed by all parties hereto.
 
6.6 No Waiver.  The failure of any party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions, and no waiver shall be binding unless
executed in writing by all parties hereto.
 
6.7 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
6.8 Headings.  The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
6.9 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original instrument and all
of which taken together shall constitute one and the same agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
6.10 Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties with
respect to such subject matter.
 
6.11 Third-Party Beneficiaries.  Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
 
[Remainder of Page Intentionally Blank]
 
 
 
5

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, each party has caused this Trademark Sublicense Agreement to
be executed as of the Effective Date by its duly authorized officer.
 
 

  LICENSOR:     BDCA VENTURE ADVISER, LLC                       /s/ Timothy J.
Keating     By:         Timothy J. Keating       Chief Executive Officer        
                            SUBLICENSEE:     BCDA VENTURE, INC.                
      /s/ Timothy J. Keating     By:         Timothy J. Keating       Chief
Executive Officer  

 
 
6